DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 03/03/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Allowable subject matter has been incorporated into each independent claim; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 7, 9, 11, 13, 15, and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: Allowable subject matter previously present in Claim 6 has been incorporated into independent Claim 1; Claims 7, 13, and 15, all of which were previously indicated allowable, have been rewritten in independent form; and Claims 3, 9, 11, and 17 all depend from now-allowable Claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745